Citation Nr: 0117247	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  01-01 379	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in St. Louis, Missouri



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $2,145.00.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to May 
1972, including service in Vietnam.

This appeal arose from a March 1997 decision of the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (the RO) 
which denied the veteran's request for a waiver of 
indebtedness to VA due to an overpayment of VA aid and 
attendance benefits during his hospitalization in 1996.


FINDING OF FACT

The veteran bears no fault with respect to the creation of 
the indebtedness at issue.


CONCLUSION OF LAW

Recovery of $2,145.00 would be against the principle of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking waiver of recovery of indebtedness to 
VA which was created by a single month's overpayment of that 
portion of his VA compensation which is paid for special aid 
and attendance.  He asserts that he attempted to prevent the 
creation of the overpayment when he was hospitalized and that 
the overpayment was created entirely through the VA's 
administrative error.

History of the case

Service connection for multiple sclerosis with loss of use of 
both feet and for a colostomy due to multiple sclerosis was 
granted by rating decision of May 1994.  A 100 percent 
schedular disability rating was assigned.  In the same 
decision, the RO granted special monthly compensation due to 
the loss of the use of both feet.  

By decision of November 1994, the RO granted a higher level 
of special monthly compensation on account of the veteran's 
demonstrated need for regular aid and attendance and skilled 
nursing care, without which he would have been forced into a 
hospital, nursing home or other institution.  The veteran was 
furnished a copy of this decision, which explained that the 
basis of this grant was to provide an alternative to 
institutional care.

Review of the VA financial records contained in the veteran's 
claims file reveals that the veteran had several periods of 
hospitalization subsequent to April 1993, the effective date 
of the grant of service connection and aid and attendance 
benefits.  During the time periods when the veteran was 
hospitalized, his monthly VA compensation benefits amounted 
to approximately $2000 less than when he was living at home, 
since his aid and attendance benefits were reduced because 
there was no need for aid and attendance while he was 
hospitalized.  Review of the file shows that the RO 
recalculated the benefit due in August 1995, September 1995, 
and in July 1996, subtracting the amounts representing that 
portion of his benefit relating to aid and attendance.

The report of VA hospitalization from January 1996 to June 
1996 shows that the veteran was described as "paraplegic 
secondary to multiple sclerosis."  The discharge diagnoses 
included paraplegia, multiple sclerosis, and neurogenic bowel 
and bladder.  The report reflects that the veteran has a 
colostomy, and that his neurogenic bladder was managed with 
an indwelling Foley catheter. 


On October 22, 1996, the RO received a "Service-connected 
Admission Report" from the St. Louis VA Medical Center 
indicating that the veteran had been admitted to the hospital 
on October 10, 1996.  The Medical Center sent a second notice 
on December 3, 1996, indicating that the veteran had been 
hospitalized for sixty days and had not yet been discharged.  
A third notice from the Medical Center, dated December 13th, 
is also of record.

By statement received at the RO on December 13, 1996, the 
veteran made the following request:  "I hereby waive the 60-
day due process period and request that VA reduce my benefits 
to the hospitalized (or housebound) rate in order to minimize 
my overpayment."  

On December 16, 1996, the RO notified the veteran, by letter 
to his home address, that it was proposed to reduce his 
payments effective December 1, 1996, since he had been 
hospitalized since October 10, 1996.  However, the letter 
also informed him that his payments would not be adjusted for 
sixty days so that he could submit evidence showing that the 
adjustment should not be made.  Furthermore, he was informed 
that, "You should be aware that if you continue to accept 
payments at the present rate for the next 60 days and we 
determine that we must make the proposed adjustment, you will 
have to repay all or a part of the benefits you have received 
during the 60 days."

[The Board observes that it appears that the veteran's 
December 16, 1996 letter and the RO's December 16, 1996 
letter may have crossed in the mail.]

By letter of December 31, the RO acknowledged receipt of the 
veteran's December 13th request and notified him that, "We 
have made a reduction to your compensation award to the 
housebound rate while you are hospitalized at VA expense. . . 
. Our adjustment results in an overpayment of benefits we 
paid you.  We will notify you shortly of the exact amount of 
the overpayment.  Also we will give you information about 
repayment."  

In February 1997, the veteran submitted both a request that 
the RO recoup the overpayment by withholding $200 a month 
from his compensation, and a request for a waiver of the 
overpayment debt.  By decision of March 1997, the Committee 
on Waivers found no evidence of fraud, misrepresentation, or 
bad faith, and held that collection of the overpayment was 
not shown to be against equity and good conscience.  The 
veteran then perfected a timely appeal to the Board.

Relevant law and regulations

Discontinuance of aid and attendance benefits

Generally, when a veteran who is already entitled to the aid 
and attendance allowance is hospitalized, the additional 
compensation for aid and attendance shall be discontinued.  
When the disability at issue involves paraplegia involving 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control, or Hansen's disease, the 
allowance for aid and attendance will be continued during 
hospitalization.  However, when such a veteran is 
hospitalized at the expense of the United States Government, 
the additional aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r) will be discontinued effective the last 
day of the month following the month in which the veteran is 
admitted for hospitalization.  38 U.S.C.A. § 5503(e); 
38 C.F.R. §§ 3.501(b), 3.552.

Equity and good conscience

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The 
Committee on Waivers found that the veteran did not engage in 
fraud, misrepresentation or bad faith in the creation of this 
debt and the Board agrees.  Therefore, the equity and good 
conscience standard applies to this case.  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis, however, is placed upon the 
elements of the fault of the debtor and undue hardship.  
38 C.F.R. § 1.965(a).  The elements to be considered are:

1) Fault of the debtor.  Where the 
actions of the debtor contribute to 
creation of the debt.  2) Balancing of 
faults.  Weighing fault of the debtor 
against VA fault.  3) Undue hardship.  
Whether collection would deprive debtor 
or family of basic necessities.  4) 
Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the 
objective for which benefits were 
intended.  5) Unjust enrichment.  Failure 
to make restitution would result in 
unfair gain to the debtor.  6) Changing 
position to one's detriment.  Reliance on 
VA benefits results in relinquishment of 
a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].  

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  The provisions of the VCAA 
therefore apply to this case.   

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied.  The veteran has been notified of the 
pertinent law and regulations.  He has been given ample 
opportunity to present evidence and argument.  His 
representative presented argument on his behalf directly to 
the Board in the form of a June 2001 informal brief.    

The Board is aware of  no evidentiary or procedural 
development which must be taken to comply with the VCAA, and 
the appellant and his representative have pointed to none.  
In sum, there is nothing further that can be done with 
respect to this matter under the VCAA.  The case now stands 
ready for Board review. 

Discussion

(i.)  Creation of the indebtedness

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
indebtedness was validly created.

The United States Court of Appeals for Veterans Claims has 
held that before adjudicating a waiver application, the 
lawfulness of a debt must first be decided. See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-435 (1991).  VA General 
Counsel has reinforced this obligation by holding that where 
the validity of a debt is challenged that issue must be 
developed before the issue of entitlement to waiver of the 
debt can be considered.  See VAOGCPREC 6-98.  Under 38 
U.S.C.A. § 7104(c) (West 1991 & Supp 2000), the Board is 
bound by the precedent opinions that are issued by the Office 
of the VA General Counsel.

In essence, the veteran has argued that the indebtedness was 
created solely by administrative error on the part of VA and 
thus was invalidly created.  After having considered the 
matter, the Board declines to so find.  

In order for the Board to determine whether the overpayment 
was properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits. Sole administrative error connotes that the 
veteran-beneficiary neither had knowledge of nor should have 
been aware of the erroneous award. Further, neither the 
veteran's actions or his failure to act must have contributed 
to payment pursuant to the erroneous award. 38 U.S.C.A. § 
5112(b)(10); 38 C.F.R. § 3.500(b)(2).

The Board does not believe that the RO's failure, or more 
likely inability to act immediately upon the veteran's 
December 13th request constitutes administrative error as 
contemplated by the terms of 38 U.S.C.A. § 5112(b)(10) and 
38 C.F.R. § 3.500(b)(2).  The RO acted, if not 
instantaneously at least reasonably given the administrative 
constraints in terms of the mail system, caseload, resources 
and the holiday season, in response to the veteran's December 
13th request.  The Board also notes that the veteran's 
December 13th letter appears to have crossed the RO's 
December 16th letter in the mail, thus adding minor confusion 
and delay.  Moreover, the veteran in this case obviously had 
knowledge of  the erroneous award.  The Board declines to 
find that the lack of an immediate response under these 
circumstances constitutes administrative error.  

The Board is aware that in a somewhat similar case, involving 
a veteran stricken with multiple sclerosis who also had 
repeated VA hospitalizations, the United States Court of 
Appeals for Veterans Claims (Court) held that an overpayment 
created by reason of an erroneous award based solely on 
administrative error could not serve as the basis of an 
overpayment debt owed to VA by the veteran.  See Erickson v. 
West, 13 Vet. App. 495 (2000).  In Erickson, however, the 
Court rested its finding of administrative error upon the 
inadequacy and confusing nature of the notice provided to the 
veteran and the fact that the RO in that case failed to take 
action to terminate the veteran's aid and attendance benefits 
until he had been hospitalized for a period of some twelve 
months.  Such is not the case here.  In contrast, the veteran 
in this case has demonstrated understanding of the rules and 
is shown to have actual notice of the rules and procedures 
governing aid and attendance benefits.  Most importantly, the 
delay in the instant case involves a matter of approximately 
two weeks, distinguishing the actions of the RO in this case 
very dramatically from the actions of the RO in Erickson.  

(ii.)  Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of indebtedness, waiver of the debt is 
automatically precluded, and further analysis is not 
warranted.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.964.  The RO 
Committee on Waivers and Compromises found that the veteran 
did not demonstrate, fraud, misrepresentation of a material 
fact or bad faith.  The Board notes that it is obligated to 
do a de novo review of all aspects of the case, and it is not 
bound by any determination of the RO in that regard.  Indeed, 
the Court of Appeals for Veterans Claims has held that the 
Board must independently address this preliminary 
consideration before addressing whether waiver would be 
appropriate under the applicable criteria of 38 C.F.R. § 
1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 (1994).  

As will be elaborated in the Board's discussion of fault 
immediately below, it is abundantly clear that no fraud, 
misrepresentation of a material fact or bad faith exists 
here.  Indeed, the veteran has been extremely proactive, 
forthright and cooperative throughout the entire process.  

(iii.)  Consideration of equity and good conscience

As discussed above, waiver of loan guaranty indebtedness may 
be authorized in if collection of the debt would be against 
equity and good conscience. 38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964.  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government. 

"Equity and good conscience" involves a variety of elements. 
The elements to be considered are 1) fault of the debtor; 2) 
balancing of faults; 3) undue hardship; 4) defeat the 
purpose; 5) unjust enrichment; and 6) changing position to 
one's detriment. 38 C.F.R. § 1.965.  The list of elements 
contained in the regulation is not, however, all inclusive.  
The Board will separately discuss the six elements.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

1)  By "fault of the debtor" is meant the actions of the 
debtor which contributed to creation of the debt. 38 C.F.R. § 
1.965(a)(1). 

With respect to the element of the veteran's fault, the Board 
finds that the veteran was not at fault in the creation of 
this debt.  Rather, the veteran proactively requested that 
the RO take steps to avoid the creation of an overpayment.  
In so doing, he demonstrated familiarity with the rules 
governing the award of aid and attendance benefits and an 
understanding of the adjustments made to his compensation 
payments during his previous hospitalizations.  The arguments 
made by the veteran's representative to the effect that the 
veteran was in the hospital for treatment of extremely 
debilitating disabilities during the time frame at issue is 
persuasive regarding his lack of fault, as well.

2)  Balancing the fault of the veteran against the fault of 
the VA first requires describing the fault of the VA.  
Essentially, the fault of the RO arguably consists of some 
slight slowness in its administrative functioning.  Review of 
the time line set forth above indicates that although the RO 
received the veteran's request that his payments be reduced 
to the housebound rate on December 13, the request was not 
associated with the file prior to December 16th, when the form 
letter informing him that the payments would not be reduced 
for 60 days was mailed to him.  It appears the RO did not act 
upon the veteran's request until December 31st, when the 
reduction was implemented.  At that time, however, because 
the December payment for the larger amount had already been 
deposited in the veteran's account, the overpayment had 
already been created.   The RO responded to the veteran's 
request prior to the payment of the January benefits, so the 
overpayment was limited to a single month's worth of aid and 
attendance benefits, or $2,145.00.  

In its analysis, the Board is required to weigh the fault on 
the part of the veteran against the fault on the part of the 
VA in the creation of this overpayment.  As set forth above, 
the Board finds the veteran had no fault in the creation of 
the overpayment.  Furthermore, while the RO's actions did not 
involve administrative error, an overpayment was created, in 
part due to the delay in implementing the veteran's request.  
Thus, the scale tips very slightly against the RO with 
respect to fault.  

3)  With respect to the element of undue hardship, the Board 
finds that the evidence does not demonstrate that collection 
of the debt would deprive the veteran of basic necessities.  
According to a written submission from the veteran's 
representative, the debt has already been fully-collected in 
response to the veteran's February 1997 compromise offer.  
However, it is clear that the veteran has no source of income 
other than his VA compensation and Social Security Disability 
payments, and it is also clear that he has substantial 
expenses related to existing with his severe disabilities.

4)  The purpose of the veteran's aid and attendance benefit 
is to allow him to hire skilled nursing care in his home, 
thereby permitting him to live at home instead of in an 
institution.  Because the payment at issue was provided to 
the veteran during a month when he was actually hospitalized, 
the nonpayment of the benefit during that month would not 
defeat the purpose of the benefit.  However, the veteran's 
entirely reasonable argument is that collecting the debt many 
months later could effectively defeat the purpose of the 
benefit at the time of collection, as his income would be 
squeezed at a time when he was living at home and required 
skilled nursing assistance.  Thus, the practical effect of 
collecting this debt many months later could result in 
defeating the purpose for which the benefit is intended.

5)  With regard to unjust enrichment, there is no question 
that the veteran received monies to which he was not entitled 
because of his hospitalization.

6)  There is no indication contained in the record that the 
veteran relied upon the VA or any assurance made by the VA to 
his detriment.  The question of whether he changed his 
position to his own detriment is thus inapplicable to this 
case.

The Board has not identified any other applicable 
considerations pertaining to this case, see Ridings, and the 
veteran and the RO have pointed to none.  The Board cannot 
help but be aware, however, of the severity of the veteran's 
service-connected disability, which has created the need for 
aid and attendance and the hospitalization which led to the 
overpayment.

Conclusion

From the discussion above, it is clear that there was some 
enrichment of the veteran. The veteran argues that requiring 
him to make restitution would be inequitable because he 
played no part in the creation of the debt and attempted to 
prevent the creation of the debt.  

After having carefully reviewed all of the evidence of 
record, the Board holds that recovery of the veteran's debt 
may be waived under the standard of equity and good 
conscience.  In so holding, the Board relies upon the 
analysis set forth above.  There is no fault on the part of 
the veteran; fault, although minimal, in the creation of the 
debt lies with the RO, because the veteran's request for an 
immediate reduction in his benefit payments was not processed 
in time to avoid an overpayment.  The Board believes that the 
benefit of the doubt rule is applicable in this case.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   Therefore, based on 
its review of the relevant evidence in this matter, and for 
the preceding reasons and bases, it is the decision of the 
Board that a waiver of recovery of the indebtedness, in the 
amount of $2,145.00, is granted, based on the standard of 
equity and good conscience.


ORDER

Waiver of recovery of indebtedness in the amount of $2,145.00 
is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals




 

